Exhibit 10.7



 
 
PLEDGE AGREEMENT


This PLEDGE AGREEMENT (this "Agreement") is made on November 21, 2008, by and
between ANCHOR FUNDING SERVICES, INC., a Delaware limited liability company
("Pledgor"), and TEXTRON FINANCIAL CORPORATION, a Delaware Corporation, as
collateral and administrative agent (together with its successors in such
capacity, "Agent") for various financial institutions (each a "Lender" and
collectively, "Lenders") party from time to time to the Loan Agreement (as
defined below).
 
Recitals:
 
Anchor Funding Services, LLC, a North Carolina limited liability company
("Borrower"), Agent and Lenders are parties to a certain Loan and Security
Agreement dated the date hereof (as at any time amended, restated, supplemented
or otherwise modified, the "Loan Agreement"), pursuant to which Lenders may from
time to time make loans or extend other financial accommodations to or for the
benefit of Borrower.
 
To induce Agent and Lenders to enter into the Loan Agreement, Pledgor has
executed a Continuing Guaranty Agreement of even date herewith in favor of Agent
(as at any time amended, restated, supplemented or otherwise modified, the
"Parent Guaranty"), pursuant to which Pledgor has guaranteed the payment and
performance of all of Borrower's Obligations under (and as defined in) the Loan
Agreement.
 
It is a condition to Lenders' willingness to make loans and other financial
accommodations to or for the benefit of Borrower that Pledgor execute and
deliver this Agreement.  To induce Lenders to make loans and otherwise extend
credit pursuant to the Loan Agreement, Pledgor has agreed to grant to Agent a
continuing security interest in and to the Pledged Collateral (as hereinafter
defined) as security for the timely payment and performance of the Secured
Obligations (as hereinafter defined).
 
NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid to Pledgor and in
consideration of the premises and mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to secure the timely payment and performance of the Secured
Obligations (as hereinafter defined), Pledgor agrees as follows:
 
1.           Definitions.  Each capitalized term used herein, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Loan
Agreement.  As used herein, the following terms shall have the following
meanings:
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Companies" shall mean each of the entities identified as an "Issuer" on Annex A
hereto, and each such entity individually is referred to herein as a "Company".
 
"Equity Interest" means the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.
 
"Organic Documents" shall mean with respect to any Person, its charter,
certificate or articles of incorporation or formation, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust, or similar agreement or
instrument governing the formation or operation of such Person.
 
"Pledged Collateral" shall have the meaning ascribed to in Section 2 hereof.
 
"Power" shall have the meaning ascribed to it in Section 2 hereof.
 
"Secured Obligations" shall mean (a) all of the Obligations under (and as
defined in) the Loan Agreement, (b) all obligations of Pledgor now or hereafter
existing under the Parent Guaranty and (c) all obligations of Pledgor now or
hereafter existing under this Agreement.
 
2.           Pledge; Lender's Duties.
 
(a)           Pledgor hereby pledges to Agent, and hereby grants to Agent, for
the benefit of itself and Lenders, a security interest in all of the Equity
Interests of the Companies held by Pledgor and more particularly described on
Annex A hereto and all of Pledgor's options, if any, for the purchase of any
Equity Interests of the Companies, herewith delivered to Agent,  and where
certificated, accompanied by powers ("Powers") duly executed in blank, with
signatures properly guaranteed, and all proceeds thereof and all dividends or
distributions at any time payable in connection therewith (said Equity
Interests, Powers, options, proceeds, dividends and distributions hereinafter
collectively called the "Pledged Collateral") as security for the due and
punctual payment and performance of the Secured Obligations.
 
(b)           Agent shall have no duty with respect to any of the Pledged
Collateral other than the duty to use reasonable care in the safe custody of any
tangible items of the Pledged Collateral in its possession.  Without limiting
the generality of the foregoing, Agent shall be under no obligation to sell any
of the Pledged Collateral or otherwise to take any steps necessary to preserve
the value of any of the Pledged Collateral or to preserve rights in the Pledged
Collateral against any other Persons, but may do so at its option, and all
expenses incurred in connection therewith shall be for the sole account of
Pledgor.
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.           Voting Rights.  During the term of this Agreement, and so long as
no Event of Default shall exist, Pledgor shall have the right to vote all or any
portion of the Equity Interests on all corporate questions for all purposes not
inconsistent with the terms of this Agreement or any of the other Loan
Documents.  To that end, if Agent transfers all or any portion of the Pledged
Collateral, into its name or the name of its nominee, to the extent authorized
to do so under this Agreement or any of the other Loan Documents, Agent shall,
upon the request of Pledgor, unless an Event of Default shall have occurred,
execute and deliver or cause to be executed and delivered to Pledgor, proxies
with respect to the Pledged Collateral.  Pledgor hereby grants to Agent,
effective upon the occurrence and continuation of any Event of Default,
an IRREVOCABLE PROXY pursuant to which Agent shall be entitled to exercise all
voting powers pertaining to the Pledged Collateral, including to call and attend
all meetings of the shareholders or members of the Companies to be held from
time to time with full power to act and vote in the name, place and stead of
Pledgor (whether or not the Equity Interests shall have been transferred into
its name or the name of its nominee or nominees), give all consents, waivers and
ratifications in respect of the Pledged Collateral and otherwise act with
respect thereto as though it were the outright owner thereof, and any and
all proxies theretofore executed by Agent shall terminate and thereafter be null
and void and of no effect whatsoever.
 
4.           Collection of Dividend Payments.  During the term of this
Agreement, and so long as there shall not occur or exist any Event of Default,
Pledgor shall have the right to receive and retain any and all dividends and
other distributions payable by any Company on account of any of the Pledged
Collateral except as otherwise provided in the Loan Documents.  Upon the
occurrence and continuation of any Event of Default, all dividends and other
distributions payable by any Company on account of any of the Pledged Collateral
shall be paid to Agent and any such sum received by Pledgor shall be deemed to
be held by Pledgor in trust for the benefit of Agent and shall be forthwith
turned over to Agent for application by Agent to the Secured Obligations in such
order of application as is specified in the Loan Agreement.
 
5.           Representations and Warranties of Pledgor.  Pledgor warrants and
represents to Agent as follows (which representations and warranties shall be
deemed continuing):  (a) Pledgor is the legal and beneficial owner of the
Pledged Collateral; (b) all of the Equity Interests have been duly and validly
issued, are fully paid and nonassessable, and are owned by Pledgor free of any
Liens except for Permitted Liens and Agent's security interest hereunder; (c)
the Pledged Collateral constitutes all of the issued and outstanding Equity
Interests of the Companies; (d) there are no contractual or charter restrictions
upon the voting rights or upon the transfer of any of the Pledged Collateral;
(e) Pledgor has the right to vote, pledge and grant a security interest in or
otherwise transfer the Pledged Collateral without the consent of any other party
and free of any Liens other than Permitted Liens and applicable restrictions
imposed by any Governmental Authority and without any restriction under the
Organic Documents of Pledgor or any Company or any agreement among Pledgor's or
any Company's shareholders, members or partners; (f) this Agreement has been
duly authorized, executed and delivered by Pledgor and constitutes a legal,
valid and binding obligation of Pledgor, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors' rights; (g) the execution, delivery and
performance by Pledgor of this Agreement and the exercise by Agent of its rights
and remedies hereunder do not and will not result in the violation of the
Organic Documents of Pledgor, any agreement, indenture, instrument or Applicable
Law by which Pledgor or any Company is bound or to which Pledgor or any Company
is subject (except Pledgor makes no representation or warranty about
Agent's prospective compliance with any federal or state laws or regulations
governing the sale or exchange of securities); (h) no consent, filing, approval,
registration or recording is required (x) for the pledge by Pledgor of the
Pledged Collateral pursuant to this Agreement or (y) to perfect the Lien created
by this Agreement; (i) none of the Pledged Collateral is held or maintained in
the form of a securities entitlement or credited to any securities account; (j)
none of the Pledged Collateral constituting membership interests in a limited
liability company or general or limited partnership interests in a limited
partnership or limited liability partnership is, nor has the relevant Company
elected to designate any of the Pledged Collateral as, a "security" under (and
as defined in) Article 8 of the UCC; and (k) unless a Power is delivered in
connection therewith, none of the Pledged Collateral is evidenced by a
certificate or other writing.
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.           Affirmative Covenants of Pledgor.  Until all of the Secured
Obligations have been satisfied in full and the Loan Agreement and the Parent
Guaranty have been terminated, Pledgor covenants that it will:  (a) warrant and
defend at its own expense Agent's right, title, and security interest in and to
the Pledged Collateral against the claims of any Person; (b) deliver to Agent
promptly all written notices with respect to the Pledged Collateral, and will
promptly give written notice to Agent of any other notices received by Pledgor
with respect to the Pledged Collateral; and (c) deliver to Agent promptly to
hold under this Agreement any Equity Interests of any Company subsequently
acquired by Pledgor, whether acquired by Pledgor by virtue of the exercise of
any options included within the Pledged Collateral or otherwise (which Equity
Interests shall be deemed to be a part of the Pledged Collateral); (d) if any of
the Pledged Collateral constituting membership interests in a limited liability
company or general or limited partnership interests in a limited partnership or
limited liability partnership is hereafter designated by the relevant Company as
a "security" under (and as defined in) Article 8 of the UCC, cause such Pledged
Collateral to be certificated; and (e) if at any time hereafter any of the
Pledged Collateral that is not currently certificated becomes certificated,
deliver all certificates or other documents evidencing or representing the
Pledged Collateral to Agent, accompanied by Powers, all in form and substance
satisfactory to Agent.
 
7.           Negative Covenants of Pledgor.  Until all of the Secured
Obligations have been satisfied in full and the Loan Agreement and the Parent
Guaranty have been terminated, Pledgor covenants that it will not, without the
prior written consent of Agent, (a) sell, convey or otherwise dispose of any of
the Pledged Collateral or any interest therein other than as permitted under the
Loan Agreement; (b) incur or permit to be incurred any Lien whatsoever upon or
with respect to any of the Pledged Collateral or the proceeds thereof, other
than the security interest created hereby and Permitted Liens; (c) consent to
the issuance by any Company of any new Equity Interests other than as permitted
under the Loan Agreement; (d) consent to any merger or other consolidation of
any Company with or into any corporation or other entity other than as permitted
under the Loan Agreement; (e) cause any Pledged Collateral to be held or
maintained in the form of a security entitlement or credited to any securities
account; (f) designate, or cause any Company to designate, any of the Pledged
Collateral constituting membership interests in a limited liability company or
general or limited partnership interests in a limited partnership or limited
liability partnership as a "security" under Article 8 of the UCC, unless such
Company has caused such Pledged Collateral to become certificated and has
complied with the requirements of Section 6(e) hereof with respect to such
Pledged Collateral; or (g) evidence, or permit any Company to evidence, any of
the Pledged Collateral that is not currently certificated, with any
certificates, instruments or other writings, unless such Company has complied
with the provisions of Section 6(e) of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.           Irrevocable Authorization and Instruction to Companies. To the
extent that any portion of the Pledged Collateral may now or hereafter consist
of uncertificated securities within the meaning of Article 8 of the UCC, Pledgor
irrevocably authorizes and instructs each Company to comply with any instruction
received by such Company from Agent with respect to such Pledged Collateral
without any other or further instructions from or consent of Pledgor, and
Pledgor agrees that Company shall be fully protected in so complying; provided,
however, that Agent agrees that Agent will not issue or deliver any instructions
to any Company except upon the occurrence and continuance of an Event of
Default.
 
9.           Subsequent Changes Affecting Pledged Collateral.  Pledgor hereby
represents to Agent that Pledgor has made its own arrangements for keeping
informed of changes or potential changes affecting the Pledged Collateral
(including rights to convert, rights to subscribe, payment of dividends and
distributions, reorganization or other exchanges, tender offers and voting
rights), and Pledgor agrees that Agent shall have no responsibility or liability
for informing Pledgor of any such changes or potential changes or for taking any
action or omitting to take any action with respect thereto.  Agent may, at any
time that an Event of Default exists, at its option and without notice to
Pledgor, transfer or register the Pledged Collateral or any portion thereof into
its or its nominee's name with or without any indication that such Pledged
Collateral is subject to the security interest hereunder.
 
10.           Equity Interest Adjustments.  If during the term of this Agreement
any dividend, reclassification, readjustment or other change is declared or made
in the capital structure of the Companies, or any option included within the
Pledged Collateral is exercised, or both, all new, substituted and additional
Equity Interests, or other securities, issued by reason of any such change or
exercise shall, if received by Pledgor, be held in trust for Agent's benefit and
shall be promptly delivered to and held by Agent under the terms of this
Agreement in the same manner as the Pledged Collateral originally pledged
hereunder.
 
11.           Warrants, Options and Rights.  If during the term of this
Agreement subscription warrants or any other rights or options shall be issued
or exercised in connection with the Pledged Collateral, then such warrants,
rights and options shall be immediately assigned by Pledgor to Agent and all
certificates evidencing new Equity Interests or other securities so acquired by
Pledgor shall be immediately delivered to and held by Agent to be held under the
terms of this Agreement in the same manner as the Pledged Collateral originally
pledged hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
 
12.           Registration.  If Agent determines that it is required to register
under or otherwise comply in any way with the Securities Act of 1933, as amended
(the "Securities Act") or any similar federal or state law, with respect to the
securities included in the Pledged Collateral prior to sale thereof by Agent,
then upon the occurrence and during the continuation of an Event of Default,
Pledgor will use its best efforts to cause any such registration to be
effectively made, at no expense to Agent, and to continue such registration
effective for such time as may be reasonably necessary in the reasonable opinion
of Agent, and will reimburse Agent for any expense incurred by Agent, including
reasonable attorneys' fees and accountants' fees and expenses, in connection
therewith.
 
13.           Consent.  Pledgor hereby consents that from time to time, before
or after the occurrence or existence of any Default or Event of Default, with or
without notice to or assent from Pledgor, any other security at any time held by
or available to Agent for any of the Secured Obligations may be exchanged,
surrendered, or released, and any of the Secured Obligations may be changed,
altered, renewed, extended, continued, surrendered, compromised, waived or
released, in whole or in part, as Agent may see fit, and Pledgor shall remain
bound under this Agreement and under the other Loan Documents notwithstanding
any such exchange, surrender, release, alteration, renewal, extension,
continuance, compromise, waiver or inaction, extension of further credit or
other dealing.
 
14.           Remedies Upon Default.  Upon the occurrence and during the
continuation of any Event of Default, (i) Agent shall have, in addition to any
other rights given by law or the rights given hereunder or under each of the
other Loan Documents, all of the rights and remedies with respect to the Pledged
Collateral of a secured party under the UCC and (ii) Agent may cause all or any
part of the Equity Interests held by it to be transferred into its name or the
name of its nominee or nominees.  In addition, upon the occurrence and
continuation of an Event of Default, Agent may sell or cause the Pledged
Collateral, or any part thereof, which shall then be or shall thereafter come
into Agent's possession or custody, to be sold at any broker's board or at
public or private sale, in one or more sales or lots, at such price as Agent may
deem best, and for cash or on credit or for future delivery, and the purchaser
of any or all of the Pledged Collateral so sold shall thereafter hold the same
absolutely, free from any claim, encumbrance or right of any kind whatsoever or
Pledgor or arising through Pledgor.  If any of the Pledged Collateral is sold by
Agent upon credit or for future delivery, Agent shall not be liable for the
failure of the purchaser to pay the same and in such event Agent may resell such
Pledged Collateral.  Unless the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, Agent will give
Pledgor reasonable notice of the time and place of any public sale thereof, or
of the time after which any private sale or other intended disposition is to be
made.  Any sale of the Pledged Collateral conducted in conformity with
reasonable commercial practices of banks, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable.  Any requirements of reasonable notice
shall be met if such notice is mailed to Pledgor, as provided in Section 22
below, at least ten (10) days before the time of the sale or disposition.  Any
other requirement of notice, demand or advertisement for sale is, to the extent
permitted by Applicable Law, waived.  Agent may, in its own name, or in the name
of a designee or nominee, buy at any public sale of the Pledged Collateral and,
if permitted by Applicable Law, buy at any private sale thereof.  Pledgor will
pay to Agent on demand all expenses (including court costs and reasonable
attorneys' fees and expenses) of, or incident to, the enforcement of any of the
provisions hereof and all other charges due against the Pledged Collateral,
including taxes, assessments or Liens upon the Pledged Collateral and any
expenses, including transfer or other taxes, arising in connection with any
sale, transfer or other disposition of Pledged Collateral.  In connection with
any sale of Pledged Collateral by Agent, Agent shall have the right to execute
any document or form, in its name or in the name of Pledgor, which may be
necessary or desirable in connection with such sale, including Form 144
promulgated by the Securities and Exchange Commission.  In view of the fact that
federal and state securities laws may impose certain restrictions on the method
by which a sale of the Pledged Collateral may be effected Pledgor agrees that
Agent may, upon the occurrence and continuation of an Event of Default, attempt
to sell all or any part of the Pledged Collateral by means of a private
placement restricting the bidders and prospective purchasers to those who will
represent and agree that they are accredited investors (as defined in Regulation
D promulgated under the Securities Act) purchasing for investment only and not
for distribution.  Pledgor agrees that any such private sales may be at prices
and other terms less favorable to the seller than if sold at public sales and
that such private sales shall not by reason thereof be deemed not to have been
made in a commercially reasonable manner.  Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act even if the issuer would agree to do so.  Agent
shall apply the cash proceeds actually received from any sale or other
disposition to the reasonable expenses of retaking, holding, preparing for sale,
selling and the like, to reasonable attorneys' fees, and all legal expenses,
travel and other expenses which may be incurred by Agent in attempting to
collect the Secured Obligations or to enforce this Agreement or in the
prosecution or defense of any action or proceeding related to the subject matter
of this Agreement; and then to the Secured Obligations in the manner authorized
by the Loan Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
 
15.           Redemption; Marshaling.  Pledgor hereby waives and releases to the
fullest extent permitted by Applicable Law any right of equity of redemption
with respect to the Pledged Collateral before or after a sale conducted pursuant
to Section 14 hereof.  Pledgor agrees that Agent shall not be required to
marshal any present or future security (including this Agreement and the Pledged
Collateral pledged hereunder) for, or guaranties of, the Secured Obligations or
any of them, or to resort to such security or guaranties in any particular
order; and all of Agent's rights hereunder and in respect of such security and
guaranties shall be cumulative and in addition to all other rights, however
existing or arising.  To the fullest extent that it lawfully may, Pledgor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of Agent's rights under
this Agreement or under any other instrument evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or guaranteed, and to the
fullest extent that it lawfully may, Pledgor hereby irrevocably waives the
benefits of all such laws.
 
16.           Term.  This Agreement shall become effective only when accepted by
Agent and, when so accepted, shall constitute a continuing agreement and shall
remain in full force and effect until the Loan Agreement and the Parent Guaranty
are terminated and all of the Secured Obligations have been fully and finally
paid, satisfied and discharged, at which time this Agreement shall terminate and
Agent shall deliver to Pledgor, at Pledgor's expense, (i) such of the Pledged
Collateral as shall not have been sold or otherwise applied pursuant to this
Agreement and (ii) such termination statements and other release documents as
may be requested by Pledgor to evidence the termination of Agent's security
interest in the Pledged Collateral.  Notwithstanding the foregoing, in no event
shall any termination of this Agreement terminate any indemnity set forth in
this Agreement or any of the other Loan Documents, all of which indemnities
shall survive any termination of this Agreement, the Parent Guaranty or any of
the other Loan Documents in accordance with their respective terms.
 
17.           Rules and Construction.  The singular shall include the plural and
vice versa, and any gender shall include any other gender as the text shall
indicate.  All references to "including" shall mean "including, without
limitation."  Whenever in this Agreement the words "Equity Interest" or "Equity
Interests"  or other similar words or phrases are used in connection with a
Person referring to equity ownership interests in such Person, such word or
phrase shall be deemed to include a reference to capital stock, limited
liability company membership interests, and general or limited partnership
interests in a limited partnership or limited liability partnership, each
reference to a "corporation" shall also be deemed to include a reference to a
limited liability company, limited partnership or limited liability partnership
and vice versa, each reference to "shareholders" of a Person shall also be
deemed to include a reference to members or partners and vice versa and each
reference to "certificate of incorporation" or "articles of incorporation" or
"bylaws" shall also be deemed to include a reference to "certificate of
formation" or "certificate of limited partnership" and "limited liability
company operating agreement" or "limited partnership agreement" or other
constituent documents of a limited liability company, limited partnership or
limited liability partnership and vice versa.
 
 
7

--------------------------------------------------------------------------------

 
 
 
18.           Successors and Assigns.  This Agreement shall be binding upon
Pledgor and its successors and assigns, and shall inure to the benefit of Agent
and its successors and assigns.
 
19.           Construction and Applicable Law.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law, but, if any provision of this
Agreement shall be held to be prohibited or invalid under any Applicable Law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.  This Agreement shall be governed by and
the rights and liabilities of the parties hereto determined and construed in
accordance with the internal laws of the State of Rhode Island without regard to
its conflicts of law provisions.  This Agreement is intended to take effect as a
document executed and delivered under seal
 
20.           Cooperation and Further Assurances.  Pledgor agrees that it will
cooperate with Agent and will, upon Agent's request, execute and deliver, or
cause to be executed and delivered, all such other powers, instruments,
financing statements, certificates, legal opinions and other documents, and will
take all such other action as Agent requests from time to time, in order to
carry out the provisions and purposes hereof, including delivering to Agent, if
requested by Agent, irrevocable proxies with respect to the Equity Interests in
form satisfactory to Agent.  Until receipt thereof, this Agreement shall
constitute Pledgor's proxy to Agent or its nominee to vote all shares of the
Equity Interests then registered in Pledgor's name (subject to Pledgor's voting
rights under Section 3 hereof).
 
21.           Agent's Exoneration.  Under no circumstances shall Agent be deemed
to assume any responsibility for or obligation or duty with respect to any part
or all of the Pledged Collateral of any nature or kind, other than the physical
custody thereof, or any matter or proceedings arising out of or relating
thereto.  Agent shall not be required to take any action of any kind to collect,
preserve or protect its or Pledgor's rights in the Pledged Collateral or against
other parties thereto.  Agent's prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.
 
22.           Notices.  All notices, requests and demand to or upon either party
hereto shall be given in the manner and become effective as stipulated in the
Loan Agreement.
 
23.           Pledgor's Obligations Not Affected.  The obligations of Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of Pledgor; (b) any exercise
or nonexercise, or any waiver, by Agent of any right, remedy, power or privilege
under or in respect of any of the Secured Obligations or any security thereof
(including this Agreement); (c) any amendment to or modification of the Loan
Agreement, the Parent Guaranty, the other Loan Documents or any of the Secured
Obligations; (d) any amendment to or modification of any instrument (other than
this Agreement) securing any of the Secured Obligations; or (e) the taking of
additional security for, or any guaranty of, any of the Secured Obligations or
the release or discharge or termination of any security or guaranty for any of
the Secured Obligations, regardless of whether or not Pledgor shall have notice
or knowledge of any of the foregoing.
 
 
8

--------------------------------------------------------------------------------

 
 
 
24.           No Waiver, Etc.  No act, failure or delay by Agent shall
constitute a waiver of any of its rights and remedies hereunder or
otherwise.  No single or partial waiver by Agent of any Default or Event of
Default or right or remedy that Agent might have shall operate as a waiver of
any other Default, Event of Default, right or remedy or of the same Default,
Event of Default, right or remedy on a future occasion.  Pledgor hereby waives
presentment, notice of dishonor and protest of all instruments included in or
evidencing any of the Secured Obligations or the Pledged Collateral, and any and
all other notices and demands whatsoever (except as expressly provided herein).
 
25.           Section Headings.  The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.
 
26.           Agent Appointed Attorney-In-Fact.  Upon the occurrence and
continuation of an Event of Default, Pledgor hereby constitutes and appoints
Agent, with full power of substitution, Pledgor's attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that Agent reasonably deems necessary or advisable
to accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable.  Without limiting the generality of the foregoing, Agent
shall have the power to arrange for the transfer, upon the occurrence and
continuation of an Event of Default, of any of the Pledged Collateral on the
books of any or all of Companies to the name of Agent or Agent's
nominee.  Pledgor agrees to indemnify and save Agent harmless from and against
any liability or damage that Agent might suffer or incur, in the exercise or
performance of any of Agent's powers and duties specifically set forth herein
other than that caused by gross negligence or willful misconduct of Agent.
 
27.           Use of Loan Proceeds.  Pledgor hereby represents and warrants to
Agent that none of the loan proceeds heretofore and hereafter received by it
under the Loan Agreement are for the purpose of purchasing any "margin security"
as that term is defined in either Regulation U promulgated by the Board of
Governors of the Federal Reserve System, or refinancing any indebtedness
originally incurred to purchase any such "margin security."
 
28.           Waiver of Subrogation and Other Claims.  Pledgor recognizes that
Agent, in exercising its rights and remedies with respect to the Pledged
Collateral, may likely be unable to find one or more purchasers thereof if,
after the sale of the Pledged Collateral, a Company were, because of any claim
based on subrogation or any other theory, liable to Pledgor on account of the
sale by Agent of the Pledged Collateral in full or partial satisfaction of the
Secured Obligations or liable to Pledgor on account of any indebtedness owing to
Pledgor that is subordinated to any or all of the Secured Obligations.  Pledgor
hereby agrees, therefore, that if Agent sells any of the Pledged Collateral in
full or partial satisfaction of the Secured Obligations, Pledgor shall in such
case have no right or claim against any Company on account of any such
subordinated indebtedness or on the theory that Pledgor has become subrogated to
any claim or right of Agent against such Company or on any basis whatsoever, and
Pledgor hereby expressly waives and relinquishes all such rights and claims
against Companies.
 
 
9

--------------------------------------------------------------------------------

 
 
29.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument.  In proving this Agreement in any judicial proceeding, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom such enforcement is sought.  Any manually-executed
signature page delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature page hereto.
 
30.           WAIVERS.  PLEDGOR HEREBY WAIVES: NOTICE OF AGENT'S ACCEPTANCE OF
THIS AGREEMENT; NOTICE OF EXTENSIONS OF CREDIT, LOANS, ADVANCES OR OTHER
FINANCIAL ASSISTANCE BY AGENT AND LENDERS TO BORROWER; TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND LENDERS ALSO
WAIVE) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM CONCERNING THIS AGREEMENT
OR ANY OF THE PLEDGED COLLATERAL; PRESENTMENT AND DEMAND FOR PAYMENT OF ANY OF
THE SECURED OBLIGATIONS; PROTEST AND NOTICE OF DISHONOR OR DEFAULT WITH RESPECT
TO ANY OF THE SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH PLEDGOR MIGHT
OTHERWISE BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED.
 
[Remainder of page intentionally left blank;
signatures begin on following page.]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor has signed, sealed and delivered this Agreement on
the day and year first above written.
 
 

  PLEDGOR:           ANCHOR FUNDING SERVICES, INC.          
 
By:
/s/        Brad Bernstein       President          

  Accepted in Atlanta, Georgia:           AGENT:          
TEXTRON FINANCIAL CORPORATION,
as Agent
         
 
By:
/s/                           

 
 
11

--------------------------------------------------------------------------------

 

 
ANNEX A
 
Issuer
Type and Class of
Equity Interests
Number of Pledged
Equity Interests
Percentage of Outstanding Equity Interests
Anchor Funding Services, LLC
 
membership interests
N/A
100%




 
 
12